Citation Nr: 1437691	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952.  Subsequently, he completed reserve service with the Army National Guard and Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the June 2007 rating decision, the RO denied the benefit sought on appeal.  The Board remanded this claim for additional development in February 2011, May 2013, and most recently in February 2014.

In January 2013, in accordance with 38 C.F.R. § 20.901, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) regarding the issue on appeal.  The VHA opinion was rendered in March 2013.  In July 2013, the Veteran responded to the March 2013 VHA opinion and submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ), in response to the VHA.  Then, in September 2013, the Board sought an addendum opinion from the VHA physician, which was rendered in November 2013.  The RO issued a supplemental statement of the case in August 2014.

The Board notes that the Veteran's file consists of electronic records in Virtual VA and VBMS.  While the full record is in the VBMS, there are additional documents in Virtual VA that need to be taken into consideration in further review of this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1. Macular degeneration of both eyes neither had its onset during a period of active duty, nor increased in severity during a period of active duty.

2. Clear and unmistakable evidence establishes that macular degeneration of both eyes pre-existed the Veteran's period of active duty in training (ACDUTRA), and was not aggravated beyond the natural progression of the disease by his ACDUTRA from June 17 to June 21, 1991.

3. The Veteran's amblyopia of the left eye is a developmental defect, and no additional superimposed pathology resulting in a current left eye disorder has been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for bilateral vision loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issue adjudicated herein.  Specifically, a May 2006 letter, sent prior to the initial unfavorable decision issued in June 2007, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, it advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The duty to assist has also been satisfied.  In this respect, the Board notes that the Veteran's service treatment records (STRs) for his active duty period from June 1949 to November 1952 are not available.  An April 2007 and an April 2009 memoranda of law establish that the Veteran's STRs from this period were destroyed in the 1973 fire at the National personnel Records Center (NPRC).  The memoranda establish that all efforts to obtain these records have been exhausted, and that further attempts would be futile.  However, the Board notes that the Veteran's November 1952 active duty separation examination is of record.    

Also as relevant to the duty to assist, the Veteran's treatment records from ACDUTRA and inactive duty training (INACDUTRA) are of record.  Additionally, numerous post-duty VA outpatient treatment notes, and private treatment notes have been associated with the claims file.  

The Veteran has been afforded a VA examination in March 2011.  The March 2011 examiner later provided an addendum opinion.  Because the Board did not find this examination adequate, it referred this case for expert medical opinion from a VHA ophthalmologist.  This was a permissible developmental judgment based upon the entire evidentiary record.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case unless VA can provide a reason for conducting such development).  The VHA report received in March 2013, and a subsequent addendum received in November 2013 fully address all questions posed by the Board.  

As stated previously, this matter has been previously remanded numerous times.  In 2011, the Board asked the RO to obtain additional medical records and a VA examination with opinion.  These were obtained.  The adequacy of the opinion was later remedied by the Board via its request for an expert medical opinion from a VA expert.  In the additional remand request, the most recent in February 2014, the AOJ was asked to obtain the most recent private records, and to consider the additional evidence submitted by the Veteran.  In accordance with the Board's directives, the Veteran was provided opportunities to identify any additional records, and the RO obtained these records.  Also, the RO adjudicated this issue in light of the new evidence in subsequent supplemental statements of the case.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claim.

II. Analysis

The Veteran attributes his current eyesight deficiencies to his duty assignments in the U.S. Army, which he believes simply aggravated his good right eye due to overuse.  See Veteran's letter dated December 2010.  He reports no injuries to the eyes during any period of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  The condition of an eye disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In addition, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2013).  A precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service connected.  Id.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, regarding the first requirement of a service connection claim, which is the existence of a current disability, the record shows diagnoses of bilateral exudative macular degeneration as well as congenital strabismic amblyopia of the left eye.  These diagnoses were made at the March 2011 VA eye examination.   

The Veteran's November 1952 active duty separation examination documents "convergent strabismus O.S. - amblyopic - glasses will not aid visual acuity." 

The Veteran's Reserves records also document vision problems.  For example, on September 27, 1978 (while the Veteran was not on ACDUTRA or INACDUTRA), the Veteran was provided an enlistment examination.  The examiner noted that the Veteran had "defective distant and near visual acuity, OU, corrected."
On October 12, 1979 (while the Veteran was not on ACDUTRA or INACDUTRA), the Veteran was provided a periodic examination.  The examiner indicated that the Veteran's vision was manifested by "OS Amblyopic."

On January 4, 1981 (while the Veteran was not on ACDUTRA or INACDUTRA), the Veteran was provided a periodic examination.  The examiner noted that the Veteran had "defective distant and near visual acuity, OD, corrected, OS, uncorrected due to congenital amblyopia."

On February 7, 1981 (while the Veteran was on INACDUTRA), the Veteran received treatment for his vision.  Vision tests were performed and the record contains a notation of "OS amblyopia?"  No other diagnoses were provided.

On September 12, 1981 (while the Veteran was on INACDUTRA), the Veteran was provided a periodic examination.  The examination documents that the Veteran had "DDVA OU, OS uncorrected" and "DNVA OU, uncorrected."

On December 5, 1981 (while the Veteran was on INACDUTRA), the Veteran was treated for his vision and diagnosed with "mottled appearance beginning SMD [senile macular degeneration]."

On January 4, 1986 (while the Veteran was on INACDUTRA), the Veteran was provided a periodic examination.  The examination documents that the Veteran had strabismus of the left eye and wore corrective lenses.  "OS amblyopic" was also noted.

On September 9, 1990 (while the Veteran was on INACDUTRA), the Veteran was provided a periodic examination.  The examination documents that the Veteran had "DDVA OU, not corrected to 10/20 OU" and "DNVA OU, not corrected to 20/20 OU."

On June 21, 1991 (while the Veteran was on ACDUTRA from June 17, 1991, to June 21, 1991), the Veteran was treated for his vision problems.  He was diagnosed with "macular change OS."
On June 19, 1992, (while the Veteran was not on ACDUTRA or INACDUTRA), the Veteran was again treated for his vision problems.  He stated that he had no complaints, and no diagnosis was provided.

The Veteran's Reserves records do not provide further relevant complaints of or treatment for his vision.

During a March 2011 VA eye examination, the Veteran reported vision problems for his entire life.  He stated that he started wearing glasses at the age of 17 when he entered active military service in 1949.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's congenital strabismic amblyopia of the left eye is not related to his active military service.  The examiner reasoned that the Veteran's 1952 military separation examination documented "convergent strabismus and amblyopia, lazy eye in his left eye and visual acuity at that time was listed as 20/200 left eye."  No other rationale was provided for this specific medical opinion.  

The examiner also determined that the Veteran's macular degeneration of his eyes is less likely than not related to his active military service.  The examiner reasoned that there is no scientific relationship reported with eye strain and the occurrence of age-related macular degeneration.  The examiner stated that smoking and age are leading risk factors for age-related macular degeneration.  

In September 2012, the March 2011 VA examiner provided an addendum opinion regarding the Veteran's macular degeneration of his eyes.  The examiner re-reviewed the claims file, to include the December 1981 Reserve record.  The examiner pointed out that this note occurred after the Veteran's period of active duty.  Therefore, the examiner stated that he had no changes to his prior medical opinion.

As stated previously, the Board sought an expert medical opinion from the VHA.  In its request for this expert opinion, the Board posed two questions: first, whether the Veteran clearly and unmistakably entered the period of ACDUTRA service beginning on June 17, 1991, with pre-existing macular degeneration of the eyes; and second, whether the Veteran's currently diagnosed congenital strabismic amblyopia of the left eye constituted a defect or a disease. 

In a March 2013 VHA opinion, with regard to the issue of macular degeneration of both eyes, the specialist noted that during the December 1981 and September 1990 examinations, the examiners noted macular changes in the retina.  Moreover, in the 1990 examination, the physician attributed the drop in vision in the right eye from 20/20 to 20/50 to these changes.  As a result, the VHA specialist concluded that the Veteran had macular degeneration prior to entering the period of ACDUTRA on June 17, 1991.   

She further stated that the Veteran's "good" right eye and the left eye, which has strabismus and a lifetime of reduced vision, both developed age-related macular degeneration; that this was the normal progression of the disease; that the Veteran noted the dramatically reduced vision in the right more than the left because the left eye was already impaired from amblyopia, and that therefore the reduction in vision in the left eye was less noticeable to the Veteran.  As a result, the specialist concluded that the macular degeneration was present and progressive in both eyes, and that it was not aggravated beyond the natural progression of the disease by his period of ACDUTRA service from June 17, 1991 to June 21, 1991.

In her opinion, the VHA specialist also noted the Veteran's statement that he believed his duty assignments in service aggravated his good, right eye, due to overuse.  The specialist noted, however, that there was no known connection between age-related macular degeneration and overuse of the eyes.  She further stated that the Veteran had exudative age-related macular degeneration (ARMD) in both eyes, and not only the eye that was overused.  The specialist also added that the March 2011 examiner's conclusion that the macular degeneration appeared after the Veteran's separation from active duty in 1952 was an accurate statement, and that based on the 1981 examination, it appeared that the macular degeneration was present before the Veteran's period of ACDUTRA, and that it was not aggravated beyond the natural progression of the disease.

With regard to the issue of whether the Veteran's diagnosed congenital strabismic amblyopia of the left eye constituted a defect or a disease, the VHA specialist noted that based on the absolute definition, it was a disease because at a very young age, it can be corrected to some extent and that if not corrected, it will worsen.  She added, however, that since the Veteran's service period was after the age of 9 years old, there could be no further aggravation or worsening of the disease from his military service because after the age of 9, the brain pathways finish forming.  As a result, once the brain is "hardwired," which occurs between the age of 9-12, the amblyopia is a permanent defect. 

In a November 2013 addendum opinion, the VHA examiner clarified that the Veteran clearly and unmistakably had macular degeneration of both eyes prior to entering the period of ACDUTRA on June 17, 1991, and that the macular degeneration was clearly and unmistakably not aggravated beyond the natural progress of the disease by his period of ACDUTRA service from June 17 to June 21, 1991.  Furthermore, she also stated that the congenital strabismic amblyopia of the left eye was a defect at the time he entered military service, and at this point, the amblyopia was stable and not subject to improvement or deterioration.  Also, there was no other superimposed disease or injury in connection with the congenital defect.  The examiner concluded that the macular degeneration that is present in both eyes was unrelated to the congenital strabismic amblyopia.  

Private treatment notes from Drs. Nelson and Jones do not associate the Veteran's eye problems with his service.

In light of the evidence above, the Board concludes that service connection for a bilateral vision loss is not warranted.  This is because, although the Veteran has a current disability for VA purposes, there is no evidence to suggest that the Veteran's disability has been related to or aggravated by service.  

Regarding the Veteran's diagnosis of macular degeneration of the eyes, the Board notes that this disorder was not documented on any of the Veteran's existing military entry examinations.  However, the Board notes that, on December 5, 1981 (while the Veteran was on INACDUTRA), the Veteran was treated for his vision and diagnosed with senile macular degeneration.  Later, on June 21, 1991 (while the Veteran was on ACDUTRA), the Veteran was diagnosed with "macular change OS."  The Board notes that service connection for an injury or disease incurred in or aggravated by a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Here, however, the VHA examiner stated that the Veteran's macular degeneration clearly and unmistakably existed prior to the Veteran's ACDUTRA period of service, and it was clearly and unmistakably not aggravated beyond the natural progression during the ACDUTRA service.  Furthermore, macular degeneration is a disease, and not an injury.  As such, service connection cannot be warranted for the Veteran's INACDUTRA period because there is no evidence of an injury to his eye during this period.  Therefore, service connection for macular degeneration of the eyes is not warranted.    

In addition, the VHA examiner also opined that the Veteran's amblyopia of the left eye is a congenital defect, and there is no other superimposed disease or injury in connection with this congenital defect.  As such, it cannot be service-connected because a congenital defect is not a disease or injury for VA purposes.  Therefore, the claim must fail.  

In reaching these conclusions, the Board has taken into account Veteran's own statements.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay evidence is not always competent evidence of a diagnosis or nexus, particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Here, the Veteran is competent to recognize certain effects associated with his eyes.  However, he is not competent to provide a nexus opinion between his eye disorders and his service as this involves complex medical determinations aided by objective medical testing.  As such, the Board finds that the Veteran's lay statements as to a nexus opinion lack probative value and cannot sustain a grant of service connection.  On the other hand, the Board assigns a much higher probative value to the VHA examiner's opinion and addendum because they were provided by a highly trained medical professional; the VHA examiner reviewed the entire record, to include the private treatment records, and provided a detailed explanation and rationale for her findings.     

In short, the Board finds that the preponderance of the evidence is against the claim for service connection.  As such, the benefit of a reasonable doubt doctrine is not applicable, and the claim for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral vision loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


